DETAILED ACTION

Applicant’s response to the Election/Restriction Requirement received on 10/21/22 has been entered. Claims 1-14 are pending in this application. Applicant’s election with traverse of species a) peripheral blood is acknowledged. 
The applicant traverses the election of species requirement, arguing that there would not be an undue burden on the examiner to examine all three species, set forth as a)-c) in the action mailed on 9/15/22, together. In response, there would be an undue burden on the examiner, as explained in the previous office action, based on the fact that the three different species of biomaterials are composed of different cellular and non-cellular components, are obtained using different techniques, and would at minimum require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). It is also noted that the prior art applicable to one of these species would not likely be applicable to another invention. Therefore, applicant’s arguments are not found persuasive and the election of species requirement is deemed proper and made FINAL. 
Claims 1-14 are currently under examination based on the elected species of “peripheral blood” as the biomaterial. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. 

			      Duplicate Claim Warning

Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, claims 10 and 11 are identical. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/4/20 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached.

Specification

The disclosure is objected to because of the following informalities: the specification recites the term Ficoll®-Urografin™ on pages 3 and 6 (misspelled fikoll-urigrafin on page 6), which is a Trademark used in commerce. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 recite the use of a Ficoll-Urografin solution. Ficoll-Urografin is a trademark/trade name- Ficoll®-Urografin™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. As such, the metes and bounds of the solution with a density of 1.077 g/cm3 referred to as Ficoll-Urografin cannot be determined. 
Claims 5 and 12 further recite in line 6 of each claims, “in a ratio of in a ratio of” which is confusing and appears to be a typographical duplication error. 
Claims 5, 7, 12, and 14 are further indefinite in the recitation of various centrifugation speeds denoted as “rpm”.  It is unclear what the actual relative centrifugal force is being applied to the composition in both of these claims because “rpm” or revolutions per minute will produce different relative centrifugal forces depending on the distance of the sample from the center of rotation or the centrifuge being used.  Therefore, the actual centrifugal force for 1500 rpm, 2000 rpm, 3000 rpm, 10,000 rpm, or 100,000 rpm as recited in one or more of claims 5, 7, 12, and 14 can be different depending on the centrifuge being used. As such, the metes and bounds of the step of centrifugation, and thus the methods as a whole, cannot be determined. 
In the interests of compact prosecution, the rpms recited in the claim have been interpreted as encompassing any relative centrifugal force. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 8-14 are drawn to method of treating a metastasis comprising administering a therapeutic agent comprising exosomes, where in claim 8, the broadest independent claim, the method comprises steps for obtaining the exosomes comprising obtaining peripheral blood, separating tumor cells from the blood, treating the separated tumor cells in a culture media, separating exosomes from the culture media, and dissolving the exosome composition in a phosphate buffer. Dependent claim 9-14 depend on claim 8 and provide additional limitations to the method concerning either the steps required for tumor cell separation from blood, or the step of separating exosomes from the culture media. Claim 12 is the narrowest claim and sets forth more specific conditions for both obtaining the tumor cells and the exosomes. 
The specification does not provide sufficient guidance for obtaining an exosome preparation which is capable of having any treatment effect on any metastasis of any tumor in a subject. The claims broadly read on the treatment of any type of tumor, using exosomes derived from the mononuclear portion of blood. The specification reiterates the broadly claimed method steps, and further discloses the narrower limitations in the claims without providing any additional guidance or description of the methods to obtain the tumor cells or the exosomes, the characteristics of the tumor cells present in the mononuclear fraction obtained from the blood, or the characteristics of the exosomes isolated from the culture media from the cultured cells obtained from the buffy coat fraction. For the most part, the method disclosed for separating the “tumor cells” from the subject’s blood are the same as those used in the art to isolate mononuclear cells from peripheral blood, where the blood is subjected to density gradient centrifugation, typically with a form of Ficoll, the buffy coat layer-referred to as the interphase layer by applicant- comprising mononuclear cells is pipetted off, washed, and resuspended for cell culture. The specification does not teach how many tumor cells may be obtained using this method and does not teach the purity of the cells to be cultured to produce exosome containing media. The specification further does not characterize any property of the exosome containing mixture obtained using either a single 100,000 rpm centrifugation of supernatant, or successive centrifugation of the supernatant at increasingly higher centrifugation speeds . It is further noted that the working examples provided do not clarify either of these issues, and are further lacking additional guidance for several of the specific steps. The first working examples describes a patient with acute B-lymphoblastic leukemia and states that exosomes obtained from autologous tumor cells were administered per os 2 times per week. The working example teaches that venous blood was obtained and processed according to the method of claim 12 up to the point where the cells from the interphase ring (buffy coat) are washed and resuspended in PBS. At this point, the working example, like the claimed method, states that the cells were subjected to a lysing solution. However, nowhere in the specification is the lysing solution defined, not by its chemical composition, and not by its functional property-i.e. what is it supposed to lyse. Further, the working example then states that after the cells are washed following the lysing step, tumor cells are obtained in the form of precipitate by passing cells through a microtubule. The specification does not disclose any actual microtubule, define any properties of a microtubule, including physical properties or functional properties, and further does not describe how exactly the microtubule is made or used, or what kind of tumor cells it is capable of isolating. The use of the microtubule to isolate tumor cells appears to be an essential element of the method of preparing exosomes; however, the sole recitation of “microtubule” in the working example is not sufficient to enable making or using any such “microtubule” for isolating any type of tumor cells. The method disclosed in the first working example continues, following the undefined microtubule step, by culturing the isolated tumor cells for 72 hours. Supernatant from that culture is then subjected to differential centrifugation as set forth in claim 14. As noted above, the specification does not disclose any characteristics of the resulting exosome composition. The working example does state; however, that this composition was administered to the patient on maintenance therapy along with 6-mercaptopurine, a commonly used chemotherapeutic agent for treatment of leukemia. The working example does not specifically state how long the patient received the 6-mercaptopurine and exosomes. The examples states that both were given 2X per week, but does not state how many weeks of therapy the patient received. The example states that the patient, at some point during maintenance therapy, exhibited a decrease in leukopenia, a decrease in the number of blasts in bone marrow aspirate and an increase in NK cell activity. The working example states that these changes support and improvement or stabilization of the patient’s condition. However, as this example only provides limited data from a single patient who apparently received both an exosome composition and 6-mercaptopurine, with incomplete disclosure of the treatment protocol, and incomplete disclosure of the actual method used to make the exosome composition administered to the patient as discussed in detail above. As such, the single patient example disclosed in the specification is not sufficient to enable practice of the instant methods, which do not, at the very least, include the microtubule step of tumor cell isolation or the co-administration of 6-mercaptopurine, without undue experimentation. The second working example discloses a mouse melanoma model system. However, this example provides almost no detail at to how this model relates to the claimed treatment methods. This second example states that cells of a murine melanoma were thawed and cultured, and supernatant was “transferred to the Customer to prepare the Preparation” (specification, page 7). The specification does not define in any way what is in this “Preparation” or how it has been prepared. In the absence of any such information, the second working example does not support enablement of the methods of treating metastasis of any tumor using tumor derived exosomes as claimed. 
Turning to the nature of the invention and the state of the prior art at the time of filing, it is noted that while isolation of tumor cells circulating in peripheral blood, whether leukemia cells or cells shed from primary tumors located outside the blood, was known, the methods required additional method steps in addition to Ficoll gradient separation of the mononuclear fraction of blood. The Ficoll buffy coat layer, referred to by applicant as the interphase layer, comprises primarily white blood cells such as lymphocytes, monocytes, granulocytes, and platelets. Circulating tumor cells, unless they are leukemia cells, are present in extremely low concentrations, such as one per million leukocytes (one per billion erythrocytes) (Hughes et al. ( 2012) J. Vis. Exp., Vol. 64, e4248, doi:10.3791/4248, pages 1-5, see page 4). For this reason, the state of the art for obtaining tumor cells present in peripheral blood (circulating tumor cells/CTCs) includes a step for further purifying/enriching the tumor cells based on one or more tumor cell markers. Hughes et al., for example, teaches to purify tumor cells present in the buffy coat/mononuclear cell fraction obtained following Ficoll density centrifugation using a nanotube coated with anti-EpCam or anti-PSMA mAb in combination with an E-Selection-Fc chimera (Hughes et al., pages 2-3). Further, the prior art teaches that tumor cells are not the only cells which secrete exosomes. Greening et al., for example, teaches that exosomes are discrete population of small (40-150nm diameter) membranous vesicles released into the extracellular space from multivesicular bodies by most cell types (Greening et al. (2015) in Proteomic Profiling:Methods and Protocols, Methods in Molecular Biology, Anton Posch (ed.),  Vol. 1295, Chapter 15, doi:10.1007/978-1-4939-2550-6_15, pages 179-209, see page 180). Thus, in the absence of an additional step for isolating tumor cells from the mononuclear cell fraction obtained from Ficoll centrifugation, the resulting cell culture would comprise primarily non-tumor cells which also secrete exosomes, such that the exosomes present in the supernatant of such a culture would include all exosomes derived from the mononuclear cells and would not represent or be recognized as tumor cell derived exosomes. The prior art further teaches that exosome components differ substantially form cell type to cell type, as the protein components, RNAs, and bioactive lipids which may be present in the exosomes reflect that of the parent cells (Greening et al., page 180). Greening et al. also teaches that exosomes are not the only vesicles secreted by cells, and that other vessels such as shedding microvesicles, large oncosomes, apoptotic blebs, and gesicles are also secreted, complicating the isolation process (Greening et al., page 180). Greening et al. teaches that most information related to exosome biology has been obtained from heterogenous or impure exosome preparations, which confounds interpretation of findings (Greening et al., page 180). Bobrie et al. corroborates the teachings of Greening and states that separation of exosomes from other types of particles, particularly particles derived from the cell membrane is difficult (Bobrie et al., page 8). Bobrie et al. for example provides an analysis of vesicles obtained in successive ultracentrifugation steps using supernatant derived from culture tumor cells. Bobrie et al. teaches that centrifugation at 10,000g can sediment larger vesicles, thus enriching for vesicles less than about 200 nm, but that the supernatant of that spin still contains a heterogenous mixture of smaller vesicles which include both exosomes and vesicles of similar size which likely originate from the cell membrane (Bobrie et al., pages 6-8 and Figure 4 and 5). Bobrie et al. states that current protocols cannot separate these two vesicle populations (Bobrie et al., page 8). Greening et al. also teaches that successive centrifugation method to remove larger vesicles; however, Greening et al. characterizes the resulting exosome preparation as a “crude” preparation of vesicles with a size range from 40-150nm (Greening et al., pages 180-181, and Figure 1). Greening et al. further teaches that the method used to prepare and purify the exosomes from cell culture supernatant can effect the protein contents of the exosomes isolated and presumably their activity. Greening demonstrates that cell culture supernatant from the culture of LIM1863 colorectal cancer cells was subjected to three different exosome isolation and purification protocols, differential centrifugation at 100,000g, Optiprep density gradient isolation followed by 100,000g centrifugation, and EpCAM immunoaffinity isolation followed by ultracentrifugation at 100,000g, and that proteomic profiling of the resulting exosome populations obtained from the three methods shows substantially non-overlapping protein expression profiles (Greening et al., page 9, Figure 4, see in particular the Venn Diagram Figure 4A). Thus, the prior art clearly establishes both the difficulty in obtaining exosome populations from cell culture supernatant, even when the starting cell population is a homogenous target cell population such as from a cell line, and further that method steps involved in isolating an exosome composition can dramatically effect the heterogeneity, purity, and protein expression profiles of the resulting exosome composition. 
Turning to the use of exosomes for treatment of a metastatic cancer, the prior art teaches that the use of tumor cell derived exosomes for cancer therapy is controversial as many researchers have demonstrated that tumor cell exosomes can induce and/or exacerbate metastasis rather than reduce metastasis. Sun et al., in a review of the use of tumor exosomes for cancer therapy published just a few months prior to the effective filing date, states:
Currently, clinical application of exosomes in cancer therapy is still not possible due to the following major caveats and limitations: 1) specific markers for the identification of extracellular vesicles are still lacking; ii) there is currently no standard for the isolation and purification of specific tumor exosomes, iii) more effective methods are needed to obtain homogenous exosomes; iv) regulatory control of exosome contents and secretion are still poorly understood. (Sun et al. (March 15, 2018) Acta Pharmacologica Sinica, Vol. 39: 435-541, see page 537). 

Sun et al. continues by discussing a number of reports in the prior art where exosomes have been confirmed to induce metastasis of cancer cells by promoting invasive activity, and to promote cancer-associated thrombosis, inhibit CD8+ T cell responses, and inhibit innate immunity (Sun et al., pages 537-538).  Thus, the use of tumor cell derived exosomes for cancer therapy or treatment of metastasis was not considered routine or predictable at the time of filing. 
	Therefore, in view of unpredictable state of the prior art with regards to the use of exosomes, particularly tumor cell derived exosomes, for treatment of cancer or metastasis, the art-recognized problems with isolating tumor associated exosomes, the art recognized method steps required to isolate circulating tumor cells in peripheral blood, the breadth of the claims and the limited guidance provided by the specification for these issues and the incomplete disclosure of the method utilized in the working examples, it would have required undue experimentation to practice the methods as claimed without undue experimentation.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pagetti et al. (2015) Blood, Vol. 126(9), 1106-1117, in view of Hughes et al. ( 2012) J. Vis. Exp., Vol. 64, e4248, doi:10.3791/4248, pages 1-5, Zyubin et al. (2017) Data in Brief, Vol. 11, 522-526, and Bobrie et al. (2012) J. Extracell. Ves., Vol. 1:18397, doi:10.3402/jev.v1i0.18397, pages 1-11. 
Pagetti et al. teaches methods of isolating exosomes from chronic lymphocytic leukemia cells derived from patient’s blood comprising obtaining chronic lymphocytic leukemia (CLL) cells present in a patient’s blood mononuclear cells, culturing the CLL cells for 3 days, harvesting the culture supernatant, sequentially centrifuging the supernatant 2X10 min at 400g followed by 2X20 at 2000g, filtering to remove small debris and larger vesicles, isolating the exosome by ultracentrifugation for 70 min at 110,000g at 4oC, and washing and resuspending the exosomes in phosphate buffered saline (PBS) (Pagetti et al., page 1107). 
Pagetti et al. differs from the instant methods by not reciting the specific steps used to obtain the tumor cells from the patient’s blood. Hughes et al. supplements Pagetti et al. by teaching a specific method for obtaining tumor cells from the blood. Hughes et al. teaches a method comprising obtaining blood from a cancer patient, layering 10 ml of the blood sample onto 10 ml of Ficoll-Paque in a 50 ml tube, centrifuging the tube at 2000Xg for 15 min at 4oC, removing the buffy coat comprising the tumor cells, washing the buffy coat cells with PBS at 230Xg for 10 min, discarding the supernatant, resuspending the pellet in 1 ml RBC lysis buffer- incubating 10 min, wash the cells, resuspend pellet in 3-4 ml PBS+, and culture the cells in growth media comprising  79% RPMI, 20% FBS, and 1% pen/strep for up to 5 days (Hughes et al., page 2, protocol 4). Zyubin et al. further teaches a similar method for obtaining mononuclear cells comprising leukemia cells from the peripheral blood of patients with leukemia comprising filling a type K-EDTA vacuum tube with peripheral blood, and obtaining the mononuclear cells by fractionation in Ficoll/Urografin density gradients (1.077 g/cm3) (Zyubin et al., pages 524-525). Therefore, in view of the teachings of Pagetti et al. to isolate exosomes from chronic lymphocytic leukemia cells derived from patient’s blood comprising obtaining chronic lymphocytic leukemia (CLL) cells present in a patient’s blood mononuclear cells, and the teachings of Hughes et al. and Zyubin et al. for methods of obtaining tumor cells present in blood, such as leukemia cells, using steps which include obtaining peripheral blood and using Ficoll- hypaque or Ficoll-Urografin density centrifugation to obtain a buffer coat layer of mononuclear cells, it would have been prima facie obvious to use the specific method steps taught by Hughes and/or Zyubin et al. to obtain monocytes comprising leukemia cells for use in the methods of Pagetti et al. with a reasonable expectation of success in obtaining leukemia derived exosomes. 
Pagetti et al. further differs from the instant methods by not teaching to use utilize differential centrifugation steps to obtain the exosomes, where the differential centrifugation steps include performing centrifugation at 3000 rpm for 10 min, collecting supernatant and centrifuging at 10,000 rpm for 30 min, collecting supernatant and centrifuging that supernatant at 100,000 rpm for 2hr. Pagetti et al. as noted above, does teach the final step of centrifuging the supernatant at 100,000g for 90 min to obtain an exosome pellet. Bobrie et al. supplements Pagetti et al. by teaching the use of differential centrifugation to successively remove large vesicles from the supernatant in order to produce a more enriched exosome composition from cultured tumor cell supernatant. Bobrie et al. teaches successive centrifugation at 300g for 10 min, 1000g for 20 min, 100,000g for 40 min and 100,000g for 90 min wherein supernatant is collected at lower g and at the final step of centrifugation at 100,000g, a pellet comprising exosomes is collected and washed (Bobrie et al., pages 8-9). Therefore, in view of the motivation provided by Bobrie et al. that differential (successive) centrifugation improves the purity of exosomes obtained from tumor cell culture supernatant, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the centrifugation method of Bobrie in the methods of isolating exosomes from leukemia cells taught by Pagetti et al. in view of Hughes et al. and Zyubin et al. with a reasonable expectation of success.
Finally, in regards to the recitation in claim 7 of specific times for centrifugation at the different speeds, while the times taught by Bobrie differ from those specifically claimed, one of ordinary skill in the art would recognize that the time of centrifuging is a result effective variable and that the time of centrifuging would be matter of routine optimization depending on the sample size and force being applied to the sample.  Further, as noted above in the rejection of claim 7 under 35 U.S.C. §112 (b), the actual gravitational force to which the supernatants are being subjected to is not clearly recited in the claims as “rpm” is a relative term dependent on the centrifuge being used. As such, it would have been prima facie obvious to the vary the time of centrifugation for each of the successive centrifugation steps to purify the exosomes as taught by Bobrie et al., as varying the centrifugation time from 10-20 min., or 90-120 min. is a matter of routine optimization with predictable results. 

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pagetti et al. (2015) Blood, Vol. 126(9), 1106-1117, in view of Hughes et al. ( 2012) J. Vis. Exp., Vol. 64, e4248, doi:10.3791/4248, pages 1-5, Zyubin et al. (2017) Data in Brief, Vol. 11, 522-526, and Bobrie et al. (2012) J. Extracell. Ves., Vol. 1:18397, doi:10.3402/jev.v1i0.18397, pages 1-11, as applied to claims 1, 4, and 6-7 above, and further in view of US Patent Application Publication 2011/0086020 (2011), hereafter referred to as Alikhanov et al., Lichtenauer et al. (2009) LabMedicine, Vol. 40(5), 290-293, and Inserm (2015) PBMC isolation and cyropreservation, https://www.infinity.inserm.fr/wp-content/uploads/2018/01/PBMC-isolation-and-cryopreservation.pdf, pages 1-4. 
Pagetti et al. in view of Hughes et al., Zyubin et al., and Bobrie et al. provides the teachings and motivation to practice a method of obtaining exosomes from peripheral blood comprising isolating tumor cells from the blood using Ficoll Hypaque or Ficoll-Urografin (1.077 g/cm3) density gradient centrifugation wherein a buffy coat layer comprising the tumor cells is selected, culturing the tumor cells in growth media comprising  79% RPMI, 20% FBS, and 1% pen/strep, and isolating exosomes from the supernatant of the tumor cell culture by using successive centrifugation where the final step comprising centrifugation at 100,000g, and the pelleted comprising the exosomes is resuspended in PBS with a reasonable expectation of success.
While Pagetti et al., Hughes et al. and Zyubin et al. all teach to obtain blood from a patient with a tumor, and Hughes et al. and Zyubin et al. teaches methods of obtaining mononuclear cell using Ficoll gradient centrifugation, none of these references specifically teach that the blood is venous blood as recited in claim 3, or that the blood is diluted 1:2 in Hanks salt solution as set forth in claim 5. However, at the time of filing, venipuncture was the most common method of collecting peripheral blood from patients, and the step of diluting blood prior to laying it over Ficoll were known techniques. Alikhanov et al., for example, teaches methods of obtaining mononuclear cells from blood comprising obtaining venipuncture blood, diluting the blood 1:2 with Hanks, and layering the diluted blood over Ficoll-Urografin for density gradient centrifugation to obtain the buffy coat comprising the mononuclear cells (Alikhanov et al. paragraphs 31-33). Other steps recited in claim 5, such as the ratio of the buffy coat cells obtained from the Ficoll to PBS in the wash steps or the use of phosphate buffer with 0.9 M CaCl2, while not specifically recited in Hughes et al. or Zyubin et al. were also known in the prior art. See for example the protocol for peripheral blood mononuclear cell isolation taught by Inserm, which teaches that after Ficoll gradient centrifugation of blood, the buffy coat is washed to remove Ficoll comprising resuspending the buffy coat pellet in 1 ml and then diluting it to 15ml with PBS (Inserm, page 3).  Regarding the use of phosphate buffer with 0.9M CaCl2, it is noted that Hughes et al. teaches to wash and resuspend cell pellets with PBS+. Lichtenauer et al. teaches a commercially available PBS with calcium/magnesium, identified as PBS +/+ where the molarity (M) of the calcium chloride is 0.9 (Lichtenauer et al., page 1, Table 1). Thus, based on the teachings of Alikhanov et al. for common practices in mononuclear cell isolation from venous blood, the teachings of Inserm for specific wash steps in preparing mononuclear cells where the ratio of buffy coat cells to PBS is approximately 1:15, and the further teachings of Hughes et al. to wash buffy coat cells with PBS+, which Lichtenauer et al. teaches is a commercially available PBS with 0.9M CaCl2, it would have been prima facie obvious to the skilled artisan at the time of filing to include these particular common practices, including the use of common wash steps and buffers, in the methods of Pagetti et al. in view of Hughes et al., Zyubin et al., and Bobrie et al. as the inclusion of these steps represents nothing more than the inclusion of art recognized variations on common methods of isolating mononuclear cells from blood with predictable results.
Finally, in regards to the limitation of claim 2 regarding the final ratio of exosomes to PBS as 1:5-1:20, or the limitation in claim 5 that the diluted blood mixture to Ficoll is 1:4, it is noted that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 

Additional comments

It is noted that obviousness type double patenting has not been applied at this time between the claims of copending Application No. 16/668,655, hereafter referred to as the ‘655 application, and the instant claims. Although the ‘655 patent claims recite methods for producing an exosome and methods of treating leukemia which include the same method steps as claimed, the ‘655 patent claims differ from the instant claims in the ‘655 patent claims are limited to obtaining exosomes from the bone marrow of a healthy donor, whereas the instant claims recite obtaining exosomes from tumor cells in a biomaterial from a subject. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/
Primary Examiner, Art Unit 1633